Citation Nr: 0527542	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  04-31 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected laceration puncture wound of the 
right thigh.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1977 to 
September 1978.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a January 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (the 
RO) in Lincoln, Nebraska which granted service connection for 
a laceration puncture wound of the right thigh; a 
noncompensable (zero percent) disability rating was assigned.  
The RO also denied service connection for tinnitus.

Clarification of issue on appeal

In the April 2004 notice of disagreement and the August 2004 
substantive appeal (VA Form 9), the veteran alleged that he 
had filed two separate claims with reference to the right 
leg: one for a right leg scar and another for a right leg 
disability caused by the right leg puncture wound.  A review 
of the record indicates that in his initial claim for service 
connection, filed in August 2003, the veteran in fact 
separately referred to a right leg scar and right leg 
weakness from a stab wound.  However, the RO in fact 
considered both claims.  See a September 15, 2003 letter from 
the RO which specifically and separately referred to 
"residuals of stab wound, right leg[;] scar, right leg].  
The RO granted service connection for the puncture wound and 
assigned a noncompensable rating for the scar under 
Diagnostic Code 7805 [scars causing functional loss].  The 
service-connected right leg disability thus encompasses the 
both the scar and the wound itself [which as discussed below 
is otherwise asymptomatic].  The veteran's allegation in his 
VA Form 9 that "I have yet to receive a rating with respect 
to my right leg disability." is therefore incorrect.      

The veteran in essence appears to contend that separate 
disability ratings are warranted for the scar and any 
underlying damage caused by the puncture wound.    
This contention will be addressed in the analysis portion of 
the decision below.
See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).




FINDINGS OF FACT

1.  The veteran's laceration puncture wound of the right 
thigh is productive of a scar; there is no objective evidence 
of pain in the scar area, even during palpation.  
There is no competent medical evidence of underlying tissue 
damage or any other residuals of the service-connected 
puncture wound. 

2.  The competent medical evidence of record indicates that 
the veteran's tinnitus is not etiologically related to his 
military service.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
service-connected laceration puncture wound of the right 
thigh have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Code 7805 (2004).

2.  Tinnitus was not incurred in active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected laceration 
puncture wound for the right thigh should have a compensable 
disability rating due to claimed symptomatology such as pain 
and altered gait.  He is also seeking entitlement to service 
connection for tinnitus, which he contends has been present 
since military service. 

In the interest of clarity, the Board will review the 
applicable law and regulations and then proceed to analyze 
the claims and render a decision.


The VCAA 

The Board has given consideration to the VCAA [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the July 2004 statement of the case (SOC) of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  

More significantly, a letter was sent to the veteran dated 
September 15, 2003 which was specifically intended to address 
the requirements of the VCAA.  The September 2003 letter 
detailed the evidentiary requirements for claims for service 
connection, specifically noting the need for evidence that 
his right leg wound and tinnitus "existed from military 
service to the present time."  See the September 15, 2003 
VCAA letter, page 2.  

The Board notes that the evidentiary requirements for a claim 
for service connection are not pertinent to the veteran's 
current increased rating claim.  However, VA's General 
Counsel has held the notice provisions of VCAA do not apply 
if, in response to a decision on a claim for which VA has 
already provided the VCAA notice, the claimant files a notice 
of disagreement (NOD) that raises a new issue.  See 
VAOPGCPREC 8-2003 (December 22, 2003).  Such is the case here 
with respect to the current increased rating claim.  

In August 2003, the veteran filed a claim of entitlement to 
service connection for a right thigh wound and tinnitus.  He 
was provided VCAA notice regarding these claims by means of 
the September 2003 VCAA letter.  In a January 2004 rating 
decision, the RO granted service connection for old 
laceration puncture wound of the right thigh and assigned a 
noncompensable disability rating.  The veteran filed a NOD as 
to the assigned rating for these disability rating.  
Therefore, in accordance with VAOPGCPREC 8-2003, the notice 
provisions of VCAA are not applicable as to the increased 
rating claim.  That is, because the veteran was provided with 
adequate VCAA notice in September 2003 in regards to his 
initial service connection claims, VA is not required to 
provide additional notice with respect to the subsequent 
"downstream" claim for an increased rating.  The Board 
therefore concludes, based on the VA OGC opinion, that 
furnishing the veteran with additional VCAA notice is not 
required.  See 38 U.S.C.A. 7104(c) [the Board is bound in its 
decisions by precedent opinions of the chief legal officer of 
VA].  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  The September 
2003 letter notified the veteran that the VA is responsible 
for getting "evidence held by a Federal agency or department 
and VA examination if deemed necessary to evaluate your 
disabilities.  See the September 15, 2003 VCAA letter, page 
5.  The letter added: "We're requesting all records held by 
Federal agencies to include your service medical records or 
other military records, and medical records at VA 
hospitals."  Id.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The September 2003 letter indicated that VA will make 
reasonable efforts to obtain "private treatment reports for 
which you've signed a release (VA Form 21-4142)."  See the 
September 15, 2003 VCAA letter, page 5.  The veteran was told 
to "sign a release that gives us the authority to request 
documents for you."  See Id., page 3.  Copies of VA Form 21-
4142 were enclosed with the letter.  The September 2003 
letter also emphasized:  "You must give us enough 
information about these records so that we can request them 
from the person or agency who has them.  It's still your 
responsibility to support your claim with appropriate 
evidence."  Id., page 1.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The September 2003 letter requested:  
"Send us any medical reports you have."  See the September 
15, 2003 VCAA letter, page 3.  The Board believes that this 
request complies with the requirements of 38 C.F.R. 
§ 3.159(b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  Moreover, the July 2004 SOC 
specifically quoted the pertinent provision of law, 38 C.F.R. 
§ 3.159(b).  

Even though the September 2003 letter requested a response 
within 30 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  The one 
year period has since elapsed.  

Review of the record reveals that the veteran was provided 
complete notice of the VCAA prior to the initial adjudication 
of his claims, which was by rating decision in January 2004.  

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].  The veteran is represented by an attorney who is 
obviously aware of the provisions of the VCAA, and the 
veteran himself has submitted argument to VA which make it 
clear that he is aware of what is expected on him and of VA 
under the law.  See the last sentence of the Addendum to the 
August 2004 substantive appeal, which was signed by the 
veteran and which specifically refers to the VCAA.  

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The RO has obtained the veteran's VA 
treatment records.  The veteran was provided VA examinations 
in November 2003, the results of which will be referred to 
below.  The reports of the medical examinations reflect that 
the examiners recorded the veteran's past medical history, 
noted his current complaints, conducted physical evaluations 
and rendered appropriate diagnoses and opinions.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2004).  The veteran denied the option of a 
personal hearing on his August 2004 substantive appeal (VA 
Form 9).

Accordingly, the Board will proceed to a decision on the 
merits as to these issues.

1.  Entitlement to an increased (compensable) disability 
rating for service-connected laceration puncture wound of the 
right thigh. 

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson, 
12 Vet. App. at 126.

Analysis

The veteran is seeking a compensable evaluation for his 
service-connected laceration puncture wound of the right 
thigh.  He essentially contends that the symptomatology 
associated with the puncture wound is painful and more severe 
than that contemplated by the currently assigned 
noncompensable rating.

Assignment of a diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's old laceration puncture wound of the right 
thigh is currently rated under 38 C.F.R. § 4.118, Diagnostic 
Code 7805 [scars, other] (2004).  This diagnostic code 
directs that a scar be rated based on the limitation of 
function of the affected part.  

The November 2003 VA examiner specifically noted that the 
veteran's right thigh scar was 4.5 centimeters, well-healed 
and nonhypertrophic.  The examiner further added that there 
was "no pain at all associated with this scar.  Palpation 
causes no discomfort to the patient.  Patient can move his 
hip adequately and certainly equal to the left hip." 

The veteran in substance contends that his right thigh 
disability should be rated based on underlying muscle damage.  
See 38 C.F.R. § 4.73 (2004).  There is no medical evidence of 
any underlying damage to the leg; the only medically 
identified residuals of the service-connected puncture wound 
is the scar.  A  November 2003 VA muscles examination was 
negative for any muscle damage as a result of the old 
laceration puncture wound of the right thigh, and the veteran 
has presented no medical evidence of any such muscle damage.  
Moreover, Diagnostic Code 7805 specifically contemplates any 
functional loss to the leg.

The Board has considered the application of other Diagnostic 
Codes referable to scars.  None are applicable in this case.  
Diagnostic Code 7802 provides for a 10 percent disability 
rating for scars which are superficial, do not cause limited 
motion and which have an area or areas of 144 square inches 
(929 sq. cm.) or greater.  Under Diagnostic Code 7803, scars, 
superficial and unstable, warrant a 10 percent evaluation.  
Diagnostic Code 7804 provides for a 10 percent evaluation for 
scars that are superficial and painful on examination.  The 
veteran's scar, although superficial, does not cover an 
extensive area (merely 4.5 cm. vs. 929 cm. required for a 
compensable rating), is not unstable (the November 2003 VA 
examiner noted no loss of skin covering over the scar), and 
is not productive of pain on examination (the November 2003 
VA examination report shows that the veteran's right thigh 
scar evidenced no pain on examination, even with direct 
palpation).

The Board observes in passing that in 2002 regulatory changes 
amended the rating criteria for evaluating skin disabilities.  
See 67 Fed. Reg. 49596 (July 31, 2002) [effective August 30, 
2002].  The veteran's claim dates from August 2003, so only 
the current schedular criteria are applicable. Cf. VAOPGCPREC 
7-2003.  Diagnostic Code 7805 was not changed in any event.

Accordingly, the Board will analyze the veteran's claim under 
Diagnostic Code 7805.

Schedular rating

As noted above, the veteran's old laceration puncture wound 
of the right thigh is currently evaluated under Diagnostic 
Code 7805, which provides that scars should be rated based on 
limitation of function of the affected part.  Review of the 
medical records reveals that the veteran's right thigh scar 
is unaccompanied by any functional loss.  The November 2003 
VA examiner did not identify any functional loss due to the 
right thigh scar.  In fact, he noted that there were "no 
problems" associated with the right thigh puncture wound 
after a thorough examination of the veteran's right thigh 
scar.  Moreover, there is no such functional loss identified 
associated with the right thigh anywhere in the medical 
records.  

Evidence in the veteran's favor includes this assertions that 
he currently is taking Tramadol for the pain associated with 
the right thigh puncture wound.  Additionally, the veteran 
states that he has difficulty ambulating as a result of the 
right thigh puncture wound.  See the veteran's April 2004 
notice of disagreement and August 2004 substantive appeal.

Curiously, however, during the November 2003 VA examination, 
the veteran reported no such problems.  He alluded to the 
right thigh laceration in service and stated "he has really 
not had any pain with it.  He said after it healed up he said 
he has never gone back to the doctor for it."  The VA 
examiner found no pain associated with the veteran's right 
thigh scar upon objective examination, even with palpation.  
As noted above, the VA examiner indicated that there were 
"no problems" with his right thigh puncture wound.  

To the extent that the Board must choose between the 
veteran's statement to a health care provider as opposed to 
his later statements to VA adjudicators in connection with 
his claim for monetary benefits from the government, the 
Board chooses the former as being more credible and probative 
and less tainted by possible self interest.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].

Moreover, although the veteran is competent to report his own 
symptomatology, he is not, however, competent to attribute 
symptoms to a particular cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  In this case, the objective medical evidence of 
record shows that the veteran's use of pain medication and 
altered gait are not due to his right thigh puncture wound.  
Instead, the use of pain medication and altered gait have 
been attributed to a right ankle problem.  

Specifically, an April 2004 Lincoln VAMC outpatient treatment 
record shows the veteran presented for pain in the right 
ankle.  He indicated taking Tramadol for his right ankle pain 
and having difficulty ambulating as a result of his right 
ankle.  No mention of a right thigh puncture wound was made 
as a source of his difficulty with ambulation or ingestion of 
pain medication.  Additionally, in the veteran's July 2004 VA 
joints examination, he indicated that he took Tramadol for 
right ankle pain and had difficulty with ambulation.  The 
July 2004 VA examiner noted the veteran walked "with a 
slightly antalgic gait" in accordance with examination of 
his right ankle; he did not attribute the veteran's gait to 
the right thigh puncture wound.  

Based on the medical record, the RO granted service 
connection in an August 2004 rating decision for 
musculoligamentous strain of the right ankle; a 10 percent 
disability rating was assigned.  This compensates for the 
veteran's pain and altered gait; to award an increased rating 
for the thigh injury based on the same symptoms would not 
only be contrary to the competent medical evidence of record 
but would also be violative of VA's antipyramiding 
regulation, 38 C.F.R. § 4.14 (2004).  

In summary, the medical evidence of record does not indicate 
that the veteran's right thigh puncture wound causes 
functional loss or is otherwise of such severity as to 
warrant the assignment of 10 percent or higher rating under 
38 C.F.R. § 4.118, Diagnostic Code 7805.  The scar is 
asymptomatic, and the veteran's complaints of pain and 
altered gait have been ascribed by competent medical evidence 
to another source, the service-connected right ankle 
disability.  Accordingly, a compensable schedular evaluation 
for the veteran's laceration puncture wound of the right 
thigh is denied.

Esteban considerations

It is possible for separate disabilities arising from a 
single incident or disease process to be separately rated.  
See 38 C.F.R. § 4.25 (2004); see also Esteban v. Brown, 6 
Vet. App. 259, 261 (1994) [separate disabilities arising from 
a single disease entity are to be rated separately].  
However, as discussed immediately above the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2004); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

In this case, the veteran and his attorney in essence argue 
that separate disability ratings should be assigned for the 
right thigh scar and for other purported residuals of the 
service-connected puncture wound.  See the veteran's April 
2004 notice of disagreement and thus August 2004 substantive 
appeal.  The Board has therefore given thought as to whether 
two separate disability ratings could be assigned for the 
service-connected disability.  However, as has been discussed 
in detail above, the medical evidence of record does not 
demonstrate any pathology which is currently associated with 
the service-connected puncture wound, aside from the scar.  
See, for example, the November 2003 VA examination report, 
which indicates the veteran's old laceration puncture wound 
of the right thigh consists of an asymptomatic scar with "no 
problems."  This assessment is congruent with the other 
medical evidence of record, which is negative for any 
specific findings in regards to the veteran's right thigh 
puncture wound.  In fact, the veteran himself asserted at the 
November 2003 VA examination that he had no pain in the area 
of the right leg puncture wound and he never went back to the 
doctor for it.  In short, the scar and the right leg puncture 
wound are part of the same asymptomatic disease entity.

The Board therefore believes, based on the diagnosis, history 
and current findings, that the veteran's right thigh puncture 
wound and right thigh scar dot no comprise separate 
disabilities, and therefore assignment of separate ratings is 
inappropriate and would constitute pyramiding under 38 C.F.R. 
§ 4.14 (2004).

Fenderson considerations

As discussed above, Fenderson allows for the assignment of 
staged ratings in cases, such as this one, in which an 
initial assignment of a disability rating has been appealed.

In this case, the medical evidence of record does not 
indicate that the veteran's service-connected right thigh 
puncture wound has been symptomatic since the effective date 
of service connection, August 5, 2003. 

Based on the record, the Board finds that a zero percent 
disability rating is properly assigned for the entire appeal 
period.

Extraschedular rating consideration

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected right 
thigh puncture wound results in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2004) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) [the Board cannot make a determination as to an 
extraschedular evaluation in the first instance]; see also 
Bernard, supra.  In the event if the veteran believes that an 
exceptional or unusual disability picture is present which 
warrants consideration of an extraschedular rating by 
appropriate VA officials, he may raise this matter with the 
RO.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's increased rating claim.  The benefit sought on 
appeal is accordingly denied.



	(CONTINUED ON NEXT PAGE)





2.  Entitlement to service connection for tinnitus.

Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.
See Brammer v. Derwinski, 3 Vet. App. 233, 255 (1992).  

Analysis

With respect to Hickson element (1), there is a question as 
to whether tinnitus has actually been diagnosed.  In 
VAOPGCPREC 2-2003, OGC noted that "tinnitus is the perception 
of sound in the absence of an acoustic stimulus."  VAOPGCPREC 
2-2003 at p. 2, citing The Merck Manual 665 (17th Ed. 1999).  
Because tinnitus is based solely on the subjective complaints 
of the veteran, it follows that there is no means by which a 
medical professional could objectively verify its presence.  
The November 2003 VA examiner noted that the veteran's 
tinnitus "occurs with no more frequency than that found in 
the normal population", which appears to indicate that the 
presence of tinnitus was conceded.  Accordingly, Hickson 
element (1) has been satisfied.  

Turning to element (2), in-service incurrence of disease or 
injury, the Board will separately address disease and injury.

Concerning disease, the veteran's service medical records 
contain no record of complaints of or treatment for ear 
disease during service, including the July 1978 separation 
examination.  The veteran indicated in an accompanying report 
of medical history  that he had no ear, nose or throat 
trouble in the report of medical history for both 
examinations, and clinical examination of the ears was 
normal.  

With respect to in-service injury, there is no evidence of 
in-service acoustic trauma or any other injury to the 
veteran's ears.  The Board has no reason whatsoever to doubt 
that the veteran was exposed to high levels of noise while 
service as an infantryman.  However, the Board declines to 
equate such exposure to artillery fire with injury to the 
ears.  In other words, even though the veteran was exposed to 
noise in service, it does not necessarily follow that he 
suffered any injury thereby.  The veteran and his attorney 
have not pointed to any such statutory or regulatory 
presumption to that effect, and the Board is aware of none.  
Thus, which not necessarily disagreeing that the veteran was 
exposed to noise, the Board rejects the notion that acoustic 
trauma and resulting ear damage should be conceded.

With respect to in-service acoustic trauma, as with all 
questions this must be answered based on evaluation of the 
entire record.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed.Cir. 1997) and cases cited therein [holding that the 
Board has the duty to assess the credibility and weight to be 
given to the evidence].  In this case, the record, 
specifically the service medical records, is devoid of any 
objective evidence of acoustic trauma and/or injury to the 
ears in service.  [The Board observes in passing that the 
record does not indicate that the veteran is combat veteran, 
and he does not claim to be.  Therefore, the combat 
presumptions, 38 U.S.C.A. § 1154(b) and  38 C.F.R. 
§ 3.304(d), are not for application in this case.]  
  
In essence, the veteran's claim rests on his own statements 
that he incurred tinnitus in service.  The Board has 
considered those statements.  However, as noted above, it is 
well-established that the veteran, as a layperson without 
medical training, is not qualified to render medical opinions 
regarding matter such as diagnosis and etiology of disorders 
and disabilities, and his opinion is entitled to no weight of 
probative value.  See Espiritu, supra; see also 38 C.F.R. 
§ 3.159(a)(1), supra.  
In addition, to the extent that the veteran is contending 
that he has tinnitus in service, his recent statements are 
outweighed by the negative service medical records.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the veteran].

In short, there is no competent, probative evidence of 
disease or injury during service.  Accordingly, Hickson 
element (2) has not been satisfied.  In the absence of in-
service disease or injury, the veteran's claim fails on this 
basis alone.  

With respect to Hickson element (3), medical nexus, as 
previously stated, the veteran was afforded a VA examination 
in November 2003.  The VA examiner concluded that "the 
veteran's tinnitus is not likely related to his military 
experience".  There is no medical nexus opinion to the 
contrary.  The only support for the veteran's claims emanates 
from his own statements.  As discussed above, he is not 
competent to offer a medical nexus opinion.  See Espiritu, 
supra.  

The veteran has contended that tinnitus has been present 
during service.  
The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), relating to chronicity and continuity of 
symptomatology.  However, as discussed above there is no 
objective medical evidence of tinnitus in service or for 
decades thereafter. Supporting medical evidence is required.  
See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there 
must be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observation is competent].  Such 
evidence is lacking in this case; as noted above, the VA 
examiner specifically indicate that no nexus existed.  
Continuity of symptomatology after service is therefore not 
demonstrated. 

Accordingly, Hickson element (3) has also not been satisfied.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's service connection claim.  The benefit sought 
on appeal is accordingly denied.


ORDER

Entitlement to an increased disability rating for service-
connected laceration puncture wound of the right thigh is 
denied.

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


